—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered February 9, 1999, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree (two counts), and criminal use of drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
*376Ordered that the judgment is affirmed.
The County Court properly permitted cross-examination of the defendant and rebuttal testimony concerning a prior drug sale when the defendant testified on his own behalf and asserted an agency defense (see People v Chisholm, 282 AD2d 470; People v Alers, 182 AD2d 822; see also People v Rodriguez, 85 NY2d 586, 591; People v. Fardan, 82 NY2d 638; People v Barrett, 247 AD2d 626). Further, in its final charge, the court properly instructed the jury to consider the evidence of past crimes solely for the purpose of assessing the defendant’s agency defense and credibility (see People v Fardan, supra; People v Leggett, 221 AD2d 371).
The defendant’s remaining contention is without merit. Ritter, J.P., Santucci, S. Miller and Krausman, JJ., concur.